  Case 17-60386       Doc 93     Filed 03/13/19 Entered 03/13/19 13:44:27            Desc Main
                                   Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                               BKY 17-60386
                                                                     Chapter 12
Stephen and Bonnie Hendrickx,

               Debtors.

                   NOTICE OF HEARING AND MOTION FOR DISMISSAL
TO: All creditors and parties in interest pursuant to Local Rule 2002-4.
         1.    Kyle L. Carlson, Chapter 12 Trustee, moves to dismiss this case.
        2.     The Court will hold a hearing on this motion at 10:15 a.m. on Tuesday, April 30,
2019, in Courtroom 2, 2nd Floor, U.S. Courthouse, 118 South Mill Street, Fergus Falls, MN 56537.
        3.     Any response to this motion must be filed and served not later than Thursday, April
25, 2019, which is five days before the time set for the hearing (including Saturdays, Sundays and
legal holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE
COURT MAY GRANT THE MOTION WITHOUT A HEARING.
       4.      This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334.
The motion is brought pursuant to 11 U.S.C. § 1208, Bankruptcy Rule 1017, and Local Rule 1017-
2. This case is pending before this Court.
       5.      The debtors have failed to make all payments due to the Trustee under the terms of
the confirmed plan. To date, the debtors are delinquent in the amount of $12,500. Failure to make
payments due under the terms of a confirmed plan is a material default and cause for dismissal
pursuant to 11 U.S.C. § 1208(c)(6).
        6.      The Trustee has requested monthly operating reports from the debtors. The Trustee
has not received that information and as a result the Trustee has been unable to adequately monitor
the debtors’ farming operation. This failure is grounds dismissal of the case. See In re Ventura,
375 B.R. 103, 109 (Bankr. E.D.N.Y. 2007) (a trustee’s inability to effectively administer the estate
due to a debtor’s lack of cooperation constitutes “cause” for dismissal); In re Dickenson, 517 B.R.
622 (Bankr. W.D. Va., 2014) (dismissing a chapter 12 case based on, inter alia, the debtor’s failure
to comply with orders of the Court and failing to supply the Court with monthly operating reports).
        WHEREFORE, the Trustee moves the Court for an order dismissing the case and such
other relief as may be just and equitable.
Dated: 3-13-19
                                                             /e/ Kyle L. Carlson
                                                             Kyle L. Carlson
                                                             Chapter 12 & 13 Trustee
                                                             PO Box 519
                                                             Barnesville, MN 56514
                                                             218-354-7356
                                                 1
  Case 17-60386       Doc 93    Filed 03/13/19 Entered 03/13/19 13:44:27            Desc Main
                                  Document     Page 2 of 8



                                       VERIFICATION

       I, Kyle L. Carlson, Chapter 12 Trustee, declare under penalty of perjury that the
foregoing is true and correct to the best of my knowledge, information, and belief.

Dated: 3-13-19                                              /e/ Kyle L. Carlson
                                                            Kyle L. Carlson, Trustee




                                                2
  Case 17-60386        Doc 93     Filed 03/13/19 Entered 03/13/19 13:44:27            Desc Main
                                    Document     Page 3 of 8


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                               Case No. 17-60386
                                                                     Chapter 12
Stephen and Bonnie Hendrickx,

                Debtors.

                             MEMORANDUM OF FACTS AND LAW


  I.     FACTS
        The facts supporting the motion are set forth in the attached verified motion. In addition,
the Trustee also relies on the representations made by the debtors at the 341 meeting of creditors
and in the debtors’ filed schedules.
 II.     DEFAULT UNDER THE CONFIRMED PLAN
        Section 1208(c) sets forth causes for dismissal of a chapter 12 case. Section 1208(c)(6)
provides that “[o]n request of a party in interest, and after notice and a hearing, the court may
dismiss a case under this chapter for cause, including—… material default by the debtors with
respect to a term of a confirmed plan…”
        In this case, the debtors have failed to make all payments due to the Trustee under the terms
of the confirmed plan. To date, the debtors are delinquent in the amount of $12,500. Failure to
make payments due under the terms of a confirmed plan is a material default and cause for
dismissal.
III.     CONCLUSION
         Based on the foregoing, the Trustee requests that the case be dismissed.
Dated: 3-13-19                                                /s/ Kyle L. Carlson
                                                              Kyle L. Carlson
                                                              Chapter 12 & 13 Trustee
                                                              PO Box 519
                                                              Barnesville, MN 56514




                                                 3
  Case 17-60386        Doc 93    Filed 03/13/19 Entered 03/13/19 13:44:27          Desc Main
                                   Document     Page 4 of 8


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA
In re:                                                             BKY 17-60386
                                                                   Chapter 12
Stephen and Bonnie Hendrickx,

                Debtors.

                                            ORDER

This case is before the Court on the motion of Trustee Kyle L. Carlson for an order dismissing
the case of Stephen and Bonnie Hendrickx, BKY 17-60386,

         Based on the motion and file,
         IT IS ORDERED THAT:
         1.     The debtors’ Chapter 12 case is hereby DISMISSED.
        2.      The Trustee shall distribute available funds, if any under 11 U.S.C. § 1226 to
creditors in accordance with the plan.


Dated:


                                            ______________________________________
                                            Michael E. Ridgway
                                            United States Bankruptcy Judge




                                               4
  Case 17-60386       Doc 93     Filed 03/13/19 Entered 03/13/19 13:44:27           Desc Main
                                   Document     Page 5 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                               BKY 17-60386
                                                                     Chapter 12
Stephen and Bonnie Hendrickx,

               Debtors.

                    UNSWORN DECLARATION FOR PROOF OF SERVICE

        The undersigned, being an employee of the Chapter 12 Trustee, declares that on the date
indicated below, I served the attached Notice of Hearing and Motion for Dismissal upon all entities
named below by first class mail postage prepaid and to any entities who are Filing Users, by
automatic e-mail notification pursuant to the Electronic Case Filing System:

         STEPHEN AND BONNIE HENDRICKX
         49202 CO HIGHWAY 67
         NEW YORK MILLS, MN 56567

         U.S. ATTORNEY
         U.S. COURTHOUSE
         300 S 4TH STREET
         SUITE 600
         MINNEAPOLIS, MN 55415

         ALL CREDITORS ON ATTACHED MATRIX

And I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: 3-13-19
                                                      /e/ Jamie Swenson
                                                      Jamie Swenson
                                                      Chapter 12 Office




                                                 5
Case 17-60386   Doc 93   Filed 03/13/19 Entered 03/13/19 13:44:27   Desc Main
                           Document     Page 6 of 8
Case 17-60386   Doc 93   Filed 03/13/19 Entered 03/13/19 13:44:27   Desc Main
                           Document     Page 7 of 8
Case 17-60386   Doc 93   Filed 03/13/19 Entered 03/13/19 13:44:27   Desc Main
                           Document     Page 8 of 8
